             Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------------X
PILAR SALAS,                                                                        COMPLAINT
                                                                 Plaintiff,
                                                                                    ECF CASE
        -against-

124 STREET MARKET, INC. d/b/a
BAGEL TREE and KENNY RYU and
JOONG WOOK AHN, individually,

                                                               Defendants.
--------------------------------------------------------------------------------X



           Plaintiff Pilar Salas (“Salas” or “Plaintiff”) on behalf of herself through her attorney,

  Jacob Aronauer of The Law Offices of Jacob Aronauer, complaining of 124 Street Market, Inc.

  d/b/a Bagel Tree (“Bagel Tree”), Kenny Ryu (“Ryu”) and Joong Wook Ahn (“Ahn”),

  individually (collectively the “Defendants”), alleges the following:

                                       PRELIMINARY STATEMENT

  1.       This is a civil action brought by the Plaintiff to recover lost wages, damages for

           emotional distress, punitive damages and costs as a result of being discriminated against

           by Defendants due to her pregnancy and gender under the New York City Human Rights

           Law (“NYCHRL”).

  2.       Plaintiff also brings this action to recover unpaid overtime compensation and notice

           damages under the Fair Labor Standards Act (“FLSA”) and the New York Labor Law

           (“NYLL”).

  3.       Plaintiff also bring this action under the Wage Theft Protection Act for the Defendants’

           failure to provide written notice of wage rates in violation of said laws.
         Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 2 of 13



4.     Plaintiff seek injunctive and declaratory relief against Defendants for their unlawful

       actions, compensation for their discrimination due to pregnancy, failure to pay overtime

       wages, and liquidated damages, compensatory damages, pre-judgment and post-judgment

       interest, and attorneys’ fees and costs, pursuant to the NYCHRL, FLSA and NYLL.

                                JURISDICTION AND VENUE

5.     This Court has jurisdiction over this action under 28 U.S.C. § 1331, 29 U.S.C. §§

       216(b)(c), and 217; and 28 U.S.C. § 1337.

6.     This Court has supplemental jurisdiction over the New York state law claims under the

       principles of pendent and ancillary jurisdiction.

7.     Venue is proper in this district under 28 U.S.C. § 1391(b)(c), because all or a substantial

       part of the events or omissions giving rise to the claims occurred herein.

                                            PARTIES

Plaintiff Pilar Salas

8.     Plaintiff Pilar Salas is and was at all times relevant hereto an individual residing in the

       Bronx, New York.

9.     From approximately December 2017 through August 2019, Plaintiff worked as a cashier,

       and barista at Bagel Tree located at 245 E 124th St, New York, NY 10035.

10.    Plaintiff is a covered employee within the meaning of the FLSA and the NYLL.

11.    Upon hiring Plaintiff, Defendants failed to furnish Plaintiff with accurate statements of

       wages and deductions as required under the NY Wage Theft Prevention Act.

Defendant Joong Wook Ahn

12.    On information and belief, Ahn owns, maintains control, oversight and the direction of

       Bagel Tree.


                                                 2
        Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 3 of 13



13.   Defendant Ahn is a person engaged in business in New York County, who is sued

      individually in her capacity as an owner, officer and/or agent of Bagel Tree.

14.   Defendant Ahn exercises sufficient control over Bagel Tree to be considered Plaintiff’s

      employer under the FLSA and NYLL, and at all times material hereto said Defendant had

      the authority to hire and fire employees and established and maintained policies regarding

      the pay practices at Bagel Tree.

15.   Defendant Ahn employed Plaintiff at all times relevant.

16.   Defendant Ahn had substantial control over Plaintiff’s working conditions and practices

      alleged herein.

Defendant Kenny Ryu

17.   On information and belief, Ryu owns, maintains control, oversight and the direction of

      Bagel Tree.

18.   Defendant Ryu is a person engaged in business in New York County, who is sued

      individually in his capacity as an owner, officer and/or agent of Bagel Tree.

19.   Defendant Ryu exercises sufficient control over Bagel Tree to be considered Plaintiff’s

      employer under the FLSA and NYLL, and at all times material hereto said Defendant had

      the authority to hire and fire employees and established and maintained policies regarding

      the pay practices at Bagel Tree.

20.   Defendant Ryu employed Plaintiff at all times relevant.

21.   Defendant Ryu had substantial control over Plaintiff’s working conditions and practices

      alleged herein.




                                               3
        Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 4 of 13



124 Street Market, Inc. d/b/a Bagel Tree

22.   124 Street Market, Inc. is a domestic business corporation having its principal place of

      business located at 245 E 124th St, New York, NY 10035.

23.   On information and belief, Defendant Ahn is the Chief Executive Officer of Bagel Tree.

24.   On information and belief, Defendant Ryu is the manager of Bagel Tree.

25.   At all times relevant to this action, Bagel Tree was an “enterprise engaged in interstate

      commerce” within the meaning of the FLSA.

26.   On information and belief, Bagel Tree has (1) employees engaged in commerce or in the

      production of goods for commerce and handling, selling, or otherwise working on goods

      or materials that have been moved in or produced for commerce by any person; and (2)

      an annual gross volume of sales in excess of $500,000.00.

                                             FACTS

Plaintiff Salas’ Employment at Bagel Tree

27.   From approximately December 2017 through August 2019, Defendants employed

      Plaintiff, without interruption, as a cashier and barista.

28.   Throughout Plaintiff’s employment with Defendants, Plaintiff worked at Bagel Tree

      located at 245 E 124th St, New York, NY 10035.

29.   From approximately December 2017 through August 2019, Plaintiff consistently worked

      over 40 hours per week.

30.   From approximately December 2017 to April 2018, Plaintiff worked Monday to Friday.

31.   Each day, Plaintiff worked from 6:00 am to 5:00 pm.

32.   From May 2018 to October 2018, Plaintiff worked Monday to Friday.

33.   Each day, Plaintiff worked from 6:00 am to 4:00 pm.


                                                 4
         Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 5 of 13



34.    From November 2018 to April 2019, Plaintiff worked 6 days per week, Monday through

       Saturday.

35.    Monday to Friday Plaintiff worked from 6:00 am to 4:00 pm.

36.    On Saturdays, Plaintiff worked from 7:00 am to 4:00 pm.

37.    From May 2019 to August 5, 2019 Plaintiff worked 7 days per week.

38.    Each day, Plaintiff worked from 6:00 am to 2:00 pm.

39.    Throughout Plaintiff’s employment with Defendants, Plaintiff did not receive an

       uninterrupted lunch break.

40.    Plaintiff was never required to “clock in” or “clock out” throughout her employment with

       Defendants.

Plaintiff’s Salary at Bagel Tree

41.    From approximately December 2017 through approximately November 2018, Plaintiff

       was paid $15 per hour.

42.    From approximately November 2018 through August 5, 2019, Plaintiff was paid $16 per

       hour.

43.    Plaintiff was paid straight time for overtime.

44.    Plaintiff was not paid at the overtime rate for all the hours worked after 40 hours. Rather,

       she was paid at her regular hourly rate for all the hours worked.

45.    Throughout Plaintiff’s employment, Defendants paid Plaintiff each week for her prior

       week’s work in cash.

46.    At the end of each year, Ryu would require Plaintiff to sign inaccurate paperwork to

       attempt to give the appearance that Plaintiff was paid correctly under the FLSA and

       NYLL.


                                                5
        Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 6 of 13



47.   As a condition of employment, Plaintiff had to sign these inaccurate documents.

48.   The fact that Ryu required Plaintiff to sign these documents demonstrated that Ryu, as

      an employer, knew of obligations under the FLSA and NYLL and knowingly chose to

      violate them.

Plaintiff’s Pregnancy Results in the Termination of her Employment

49.   In December 2018, Plaintiff found out she was pregnant and immediately told Mr. Ryu

      that she was pregnant.

50.   Araceli Huertero (“Huertero”) was an employee at Bagel Tree for approximately 7

      months in 2018.

51.   Huertero left Bagel Tree in August 2018 due to personal reasons.

52.   On August 2, 2019 Plaintiff asked Ryu if Huertero could go back to work at Bagel Tree

      to cover for Plaintiff while she was absent after giving birth.

53.   Plaintiff also asked Ryu if she could return to her job after her maternity leave and Ryu

      told her that she could.

54.   On Monday August 5, 2019, Plaintiff asked Huertero to cover for her during Plaintiff’s

      maternity leave. Huertero accepted to go back to work at Bagel Tree.

55.   On Tuesday, August 6, 2019, Plaintiff gave birth.

56.   Plaintiff called Huertero and asked her to begin covering for her.

57.   On September 12, 2019, Plaintiff went to Bagel Tree to let Ryu know that she had a

      doctor’s appointment on September 16th to see if she could return to work.

58.   On September 16, 2019, at 9:52 am Ryu sent a text message to Plaintiff asking when

      Plaintiff was going to be able to work and letting her know the schedule would be Sunday

      to Friday, with Saturdays off.


                                                6
        Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 7 of 13



59.   On September 16, 2019, Plaintiff’s doctor gave Plaintiff approval to return to work.

60.   After the appointment with her doctor at approximately 11:00 am, Plaintiff went to Bagel

      Tree to talk to Ryu and let him know that she was able to go back to work on September

      23rd, but she was not sure if she could work on Sundays due to her baby.

61.   Ryu told Plaintiff that she would need to work Sundays, and Plaintiff told Ryu that she

      would get back to him to see if she could find a babysitter for Sundays

62.   Xochitl was an employee at Bagel Tree.

63.   When Plaintiff was at Bagel Tree talking t Ryu, they were also discussing the termination

      of Xochitl’s employment at Bagel Tree due to poor performance.

64.   On or about 1:00 pm that same day, Plaintiff called Ryu to let him know she was now

      available to work on Sundays, to which Mr. Ryu said, “OK”.

65.   At 3:04 pm later that day, Ryu sent a text message to Plaintiff stating: “I’m sorry but I am

      not currently able to fire Xochitl right now so I don’t think you will be able to come and

      work right now. Let’s talk about this again in the future.” However, Xochitl was fired

      one week after.

66.   On October 2, 2019 Plaintiff went to Bagel Tree to drop off the key of the store. Plaintiff

      asked Ryu if he was sure that he did not need Plaintiff to work at Bagel Tree. Ryu told

      Plaintiff that he was not able to hire Plaintiff back because he was concerned that

      Plaintiff’s newborn would prevent Plaintiff from working due to doctor appointments.

67.   Plaintiff explained to Ryu that Plaintiff’s mother was the legal guardian of the baby so

      that she could take the baby to doctor appointments. Ryu, though, refused to let Plaintiff

      return to work.




                                               7
        Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 8 of 13



Defendants’ Violations of the Wage Theft Protection Act

68.   The NYLL and Wage Theft Prevention Act require employers to provide all employees

      with a written notice of wage rates.

69.   Throughout the relevant time period, Defendants paid Plaintiff’s wages without any

      accompanying statement listing the overtime rate or rates of pay, the number of regular

      hours worked and the number of overtime hours worked, gross wages, deductions,

      allowances, if any, claimed as part of the minimum wage, and net wages.

70.   Plaintiff was never given a notice containing the rate or rates of pay and basis thereof,

      whether paid by the hour, shift, day, week, salary, piece commission, or other;

      allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

      allowances; the regular pay day designated by the employer in accordance with NYLL

      191; the name of the employer; any “doing business as” names used by the employer; the

      physical address of the employer’s main office or principal place of business, and a

      mailing address if different; the telephone number of the employer; and anything

      otherwise required by law.

                               FIRST CAUSE OF ACTION
                         NYCHRL Gender and Pregnancy Discrimination

71.   Plaintiff realleges and incorporates by reference each and every allegation contained in

      the preceding paragraphs as if set forth fully herein.

72.   Defendants discriminated against Plaintiff on the basis of her gender and pregnancy in

      violation of the NYCHRL by not allowing Plaintiff to get back to work after her

      maternity leave because Plaintiff became a mother.

73.   As a proximate result of Defendants’ discrimination, Plaintiff has suffered

      monetary/economic harm.

                                                8
        Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 9 of 13



74.   As a further proximate result of Defendants’ discriminatory actions, Plaintiff suffered

      severe and lasting embarrassment, humiliation, anguish and emotional distress.

                                SECOND CAUSE OF ACTION
                         FLSA Overtime Violations, 29 U.S.C. §§ 201, et seq.

75.   Plaintiff, on behalf of herself, re-alleges and incorporates by reference all allegations in

      all preceding paragraphs.

76.   The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the

      supporting federal regulations, apply to Defendants and protect Plaintiff.

77.   Plaintiff worked in excess of forty hours during her employment with Defendants in the

      relevant period.

78.   Defendants willfully failed to pay Plaintiff the appropriate overtime premiums for all

      hours worked in excess of 40 hours per workweek, as required by the FLSA, 29 U.S.C.

      §§ 201 et seq., and the supporting federal regulations.

79.   Defendants’ unlawful conduct, as described in this Complaint, has been willful and

      intentional. Defendants are aware or should have been aware that the practices described

      in this Complaint were unlawful. Defendants have not made a good faith effort to

      comply with the FLSA with respect to the compensation of Plaintiff.

80.   Because Defendants’ violations of the FLSA have been willful, a three-year statute of

      limitations applies, pursuant to 29 U.S.C. §§ 201 et seq.

81.   As a result of Defendants’ willful violations of the FLSA, Plaintiff has been deprived of

      overtime compensation in amounts to be determined at trial, and are entitled to recovery

      of such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs and
      other compensation pursuant to 29 U.S.C. §§ 201 et seq.




                                               9
       Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 10 of 13



                              THIRD CAUSE OF ACTION
                    Unpaid Overtime Wages Under New York Labor Law

82.   Plaintiff re-alleges and incorporates by reference all allegations in all preceding

      paragraphs.

83.   At all times relevant to this action, Plaintiff was employed by Defendants within the

      meaning of NYLL § 652 and 12 NYCRR §142-2.2.

84.   Defendants failed to pay Plaintiff the overtime premium of 1.5 times the regular hourly

      rate of pay, in violation of the NYLL.

85.   Defendants’ failure to pay required overtime was willful.

86.   As a result of Defendants’ NYLL violations, Plaintiff is entitled to recover from

      Defendants unpaid overtime wages and liquidated damages, as well as reasonable

      attorneys’ fees and the costs of this action, including interest, pursuant to the NYLL.

                         FOURTH CAUSE OF ACTION
            New York Labor Law – Failure to Provide Annual Wage Notices

87.   Plaintiff, on behalf of herself, re-alleges and incorporates by reference all allegations in

      all preceding paragraphs.

88.   Defendants willfully failed to supply Plaintiff with wage notices, as required by NYLL,

      Article 6, § 195(1), in English or in the language identified by Plaintiff in her primary

      language, containing Plaintiff’s rate or rates of pay and basis thereof, whether paid by the

      hour, shift, day, week, salary, piece, commission, or other; hourly rate or rates of pay and

      overtime rate or rates of pay if applicable; the regular pay day designated by the

      employer in accordance with NYLL, Article 6, § 191; the name of the employer; any

      “doing business as” names used by the employer; the physical address of the employer’s

      main office or principal place of business, and a mailing address if different; the


                                               10
       Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 11 of 13



      telephone number of the employer; plus such other information as the commissioner

      deems material and necessary.

89.   Through their knowing or intentional failure to provide Plaintiff with the wage notices

      required by the NYLL, Defendants have willfully violated NYLL, Article 6, §§ 190 et

      seq., and the supporting New York State Department of Labor Relations regulations.

90.   Due to Defendants’ willful violations of NYLL, Article 6, § 195(1), Plaintiff is entitled to

      statutory penalties of fifty dollars per work day that Defendants failed to provide Plaintiff

      with wage notices, or a total of five thousand dollars each, reasonable attorneys’ fees,

      costs and injunctive and declaratory relief, as provided for by the NYLL, Article 6, §

      198(1-b).

                              FIFTH CAUSE OF ACTION
                  New York Labor Law- Failure to Provide Wage Statements

91.   Plaintiff, on behalf of herself, re-alleges and incorporates by reference all allegations in

      all preceding paragraphs.

92.   Defendants have willfully failed to supply Plaintiff with accurate statements of wages as

      required by NYLL, Article 6, § 195(3), containing the dates of work covered by that

      payment of wages; name of employee; name of employer; address and phone number of

      employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

      week, salary, piece, commission, or other; gross wages; hourly rate or rates of pay and

      overtime rate or rates of pay if applicable; the number of hours worked, including

      overtime hours worked if applicable; deductions; and net wages.

93.   Through their knowing or intentional failure to provide Plaintiff with the wage statements

      required by the NYLL, Defendants have willfully violated NYLL, Article 6, §§ 190 et

      seq., and the supporting New York State Department of Labor Relations regulations.

                                               11
             Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 12 of 13



94.         Due to Defendants’ willful violations of NYLL, Article 6, § 195(3), Plaintiff is entitled to

            statutory penalties of two hundred fifty dollars for each work day that Defendants failed

            to provide Plaintiff with accurate wage statements, or a total of five thousand dollars

            each, reasonable attorneys’ fees, costs and injunctive and declaratory relief, as provided

            for by NYLL, Article 6, § 198(1-d).

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff prays for the entry of an order and judgment against the

Defendants, 124 Street Market, Inc. d/b/a Bagel Tree and Kenny Ryun and Joong Wook Ahn,

jointly and severally, as follows:

      (a)      Damages for gender and pregnancy discrimination under the NYCHRL;

      (b)      Damages for the unpaid overtime wages due to Plaintiff, in an amount to be

               determined at the trial of the action, liquidated damages as provided by the FLSA,

               interest, attorney’s fees, and the cost of the action;

      (c)      Damages for unpaid overtime due to Plaintiff in an amount to be determined at the

               trial of the action, liquidated damages as provided by the NYLL, interest, attorney’s

               fees, and the cost of the action;

      (d)      Statutory penalties of fifty dollars for each work day that Defendants have failed to

               provide Plaintiff with a wage notice, or a total of five thousand dollars, as provided

               for by NYLL, Article 6 § 198;

      (e)      Statutory penalties of two hundred fifty dollars for each workday that Defendants

               failed to provide Plaintiff with accurate wage statements, or a total of five thousand

               dollars, as provided by for by NYLL, Article 6 § 198;




                                                     12
         Case 1:19-cv-11007-GBD Document 1 Filed 11/27/19 Page 13 of 13



   (f)    An injunction requiring Defendants to pay all statutorily required wages and cease the

          unlawful activity described herein pursuant to the NYLL;

   (g)    For prejudgment and post judgment interest on the foregoing amounts;

   (h)    For costs and disbursements of the action, including attorney’s fees; and

   (i)    For such other further and different relief as the Court deems just and proper.


Dated:   November 27, 2019
         New York, New York

                                                    Respectfully submitted,

                                                    /s Jacob Aronauer
                                                    Jacob Aronauer
                                                    225 Broadway, 3rd floor
                                                    New York, NY 10007

                                                    Attorney for Plaintiff




                                               13
